Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Objections 
Claims 1, 5, 6 are objected to because of the following informalities:  
In claim 1, “a top edge of the second portion of the transparent cover is covered by a top portion of a housing having a step structure” are objected. Applicant failed to show or indicate the support of the new amendments. These limitations are also not found in the drawings. If Applicant tried to claim to another embodiment, a further restriction will be applied or this claim, and also dependent claims, will be withdrawn in the next office action.
In claims 5, 6, “the transparent cover plate is a flat glass cover plate, and the glass cover plate has a rectangular portion, and the left edges and the right edges of the glass cover plate are each part of the first edge” and “both left edges and right edges of the arc-shaped glass cover are the first edges” are objected. This limitation lacks antecedent basis and/or comprises grammar error. Further clarification is required. In addition, how many number of “edges” for the “first edge” is unclear or undefined. 
The Examiner respectfully requests that the Applicant(s) review all claims for any such similar issues.
Appropriate correction is required.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the limitations, discussed in the above claim objections must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered. For example, the following limitations are not shown in the drawings:
“a top edge of the second portion of the transparent cover is covered by a top portion of a housing having a step structure”
“the transparent cover plate is a flat glass cover plate, and the glass cover plate has a rectangular portion, and the left edges and the right edges of the glass cover plate are each part of the first edge”
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-8 are rejected under 35 U.S.C. 103(a) as being unpatentable over Choi (US 20160062391) in view of Cole (20140240911 A1)
With regard claim 1, Choi discloses A display component, (abstract; fig 1-12) comprising: a display screen (at least fig 1-6 or fig 8-10, screen on top); and a transparent cover covering the display screen (examiner any layers which is transparent and covering the display screen on top of the induction panel is the transparent cover), the transparent cover including a first portion and a second portion (at least fig 4 or fig 7, first portion covering a display area of the display screen; see also the following rejections), the first portion covering a display area of the display screen (at least fig 7-11), a shape of a projection of the first portion on a reference plane being substantially rectangular (at least fig 7-11), and the second portion, being narrower than the first portion, extending outward from the first portion to form a protruding portion (at least fig 1, fig 4, and/or fig 7-11; the protruding portion extending outward from the first portion), a top edge of the second portion of the transparent cover is covered by a top portion of a housing having a step structure (at least fig 4, and/or fig 7-11; at least the top edge, on the top side, of the second portion of the transparent cover is covered by a top portion of a housing). Examiner’s note: step: an offset or change in the level of a surface similar to the step of a stair. (https://www.thefreedictionary.com/step)
However Choi did not label the “camera” on the drawing. Therefore, Choi lacks teaching: a camera disposed near a top edge of the display screen; and the second portion forms a protruding portion and covers the camera thereunder. Examiner’s note: Choi’s fig 3A/B shows a circle hole structure next to the speaker hole which could be a camera; the location is near a top edge of the display screen.
Cole teaches a display component comprising: a circle hole structure next to the speaker hole and Cole also specify it’s a camera (at least fig 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, or at the time of the invention was made, to include this feature (camera next to the speaker) and modify to previous discussed structure (modify the camera to Choi’s structure near a top edge; Choi’s speaker and modified camera are covered by the transparent cover) so as to have (Choi in view of Cole): a camera disposed near a top edge of the display screen (the location of the camera modified from Cole to Choi’s circle hole); and the second portion forms a protruding portion and covers the camera thereunder (at least the narrow rectangular portion which also cover the modified camera; Examiner consider as the protruding portion and/or the 2nd portion).
The motivation to modify the previous discussed structure with the current feature is to further provide the camera/photo feature for the modified structure. 
With regard claim 2, Choi further disclosed a supporting member for installing the display screen (at least fig 7-11; the structure under or support the display; Examiner consider as a supporting member), wherein: the transparent cover including a first edge, the first edge being an arc edge (at least fig 7-11; the first edge being an arc edge; formed by bending the first edge of the transparent cover towards one side of the transparent cover) formed by bending the first edge of the transparent cover towards one side of the transparent cover (at least fig 7-11).
With regard claim 3, Choi further disclosed the second portion is located at an upper side, a left side, a right side, an upper left corner, or an upper right corner, of the first portion (at least fig 7-11).
With regard claim 4, Choi further disclosed the transparent cover is a flat glass cover, and the reference plane is a plane where the transparent cover is located; or the transparent cover is a curved arc-shaped glass cover, and the reference plane is a plane where the four corners of the curved glass cover are located; wherein a projection of the display area of the display screen on the reference plane being substantially rectangular (at least fig 7-11).
With regard claim 5, Choi further disclosed the transparent cover plate is a flat glass cover plate, and the glass cover plate has a rectangular portion, and the left edges and the right edges of the glass cover plate are each part of the first edge (at least fig 7-11; see also claim objection).
With regard claim 6, Choi further disclosed the transparent cover plate is a curved arc-shaped glass cover plate (at least fig 7-11), and the curved glass cover plate has a rectangular portion of a projection on a vertical plane (at least fig 7-11), and both left edges and right edges of the arc-shaped glass cover are the first edges (at least fig 7-11).
With regard claim 7, Choi further disclosed the supporting member has a first side wall fitting to the first edge (at least fig 7-11; edge on left/right side), a mounting groove (at least fig 7-11; groove to receive the cover) being disposed on a surface of the first side wall fitting to the first edge (at least fig 7-11, the surface on left/right), the first edge being inserted into the mounting groove fitting to the mounting groove (at least fig 7-11).
With regard claim 8, Choi further disclosed the mounting groove has an outer edge (at least fig 7-9; the outer edge disposed near an outer surface of a housing on the outer housing) disposed near an outer surface of a housing (at least fig 7-9) , a height of the outer edge being not greater than a height of a cross-section of the first edge (at least fig 7-9), and there being a gap between the cross- section of the first edge and a wall surface of the mounting groove (at least fig 7-9).
Claim 9 is rejected under 35 U.S.C. 103(a) as being unpatentable over Choi (US 20160062391) in view of Cole (20140240911 A1) and further in view of Examiner’s Official Notice (EON). 
With regard claim 9, the above discussed art further disclosed the first side wall has a first protruding portion (at least fig 7-9, the protruding portion located outside a coverage area of the transparent cover plate) located outside a coverage area of the transparent cover plate, a chamfer (at least fig 7-9, the space being disposed at a top end of the first protruding portion, examiner consider as a chamfer) being disposed at a top end of the first protruding portion, an inclined plane (at least fig 7-9, the inclined plane near the cover edge) forming the chamfer being a tangential surface of the first edge being disposed at a top end of the first protruding portion; and the transparent cover has a second edge (at least fig 7-9), the supporting member having a second side wall covering the second edge (at least fig 7-9), and the second side wall protruding from a surface of the transparent cover away from the display screen (at least fig 7-9). 
Choi lacks teaching: a dimension of the chamfer being 0.3 mm to 0.5 mm.
However, Examiner take official notice (EON) that a display structure having a dimension of the chamfer being 0.3 mm to 0.5 mm. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention was made to include this feature (adjusting the size): a dimension of the chamfer being 0.3 mm to 0.5 mm; and modify to previous discussed structure. (admitted prior art, MPEP 2144.03) 
The motivation to modify the previous discussed structure with the current feature is to reduce the thickness/size of the device.


Response to Arguments
Applicant's arguments have been fully considered but they are not persuasive.
With respect to the Applicants’ remarks that, “By this amendment, issues related to claim objections have been addressed. Applicant respectfully requests Examiner to withdraw the claim objections.” (pages 8-9).
Examiner’s Answer: the Examiner respectfully disagrees and notes that:
These limitations are also not found in the drawings. If Applicant tried to claim to another embodiment, a further restriction will be applied or this claim, and also dependent claims, will be withdrawn in the next office action.
With respect to the Applicants’ remarks that, “Applicant respectfully disagree. As stated above, Applicant contends that claim 1 is directed towards "[a] display component," which comprises a display screen and a transparent cover in the elected embodiment. The description of the display screen and the transparent cover (in Specification at least in paras. [0050] and [0055]), such as "a top edge of the second portion of the transparent cover is covered by a top portion of a housing having a step structure", pertains to elected embodiment of the "transparent cover." (pages 9 to the end).
Examiner’s Answer: the Examiner respectfully disagrees and notes that:
Choi teaches: the second portion, being narrower than the first portion, extending outward from the first portion to form a protruding portion (at least fig 1, fig 4, and/or fig 7-11; the protruding portion extending outward from the first portion), a top edge of the second portion of the transparent cover is covered by a top portion of a housing having a step structure (at least fig 4, and/or fig 7-11; at least the top edge, on the top side, of the second portion of the transparent cover is covered by a top portion of a housing). Examiner’s note: step: an offset or change in the level of a surface similar to the step of a stair. (https://www.thefreedictionary.com/step) 
	Conclusion: the cited arts teaches all the limitations in all the claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERRY WU whose telephone number is (571)270-5420.  The examiner can normally be reached on PHP: M-Th: 8:30-12:30; 2:30-8:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee Lee can be reached on (571)272-1977.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 /JERRY WU/ Primary Examiner, Art Unit 2841